 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
                                               )
10                                             ) Case No.: CV 19-05730-CJC(JPRx)
     MICHAEL WOODMORE,                         )
11                                             )
                                               )
12
                 Plaintiff,                    )
                                               )
13
           v.                                  ) JUDGMENT
                                               )
14                                             )
     CITY OF GLENDALE, et al.,                 )
15                                             )
                                               )
16
                 Defendants.                   )
                                               )
17                                             )
                                               )
18

19
           Plaintiff Michael Woodmore brings this action against Defendants the City of
20
     Glendale and Paul Shubunka. On March 27, 2019, the Court granted Defendants’
21
     unopposed motion for summary judgment. (Dkt. 16.) Accordingly, the Court hereby
22
     ORDERS that:
23

24

25
     ///
26

27
     ///
28


                                               -1-
 1   1. Plaintiff shall take nothing on his complaint against Defendants;
 2   2. Judgment is hereby entered in favor of Defendants and against Plaintiff.
 3

 4

 5

 6   DATED:      March 27, 2020
 7                                         __________________________________
                                                 __________
                                                          ________
                                                                 ____
 8                                                CORMAC J. CARNEY
 9                                         UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          -2-
